The following order was filed February S, 1929:
Per Curiam.
Upon proceedings had before the Industrial Commission, the widow, Emma Strand, was awarded compensation and an action was begun in the circuit court for Dane county to review the action of the Industrial Commission. Upon the trial the award of the Industrial Commission was affirmed by the judgment of the circuit court for Dane county, and from that judgment the parties appealed to this court.
On May 3, 1927, the opinion of this court was rendered affirming the award of the Industrial Commission (193 Wis. 515', 517). The case was then taken to the Supreme Court of the United States on writ of error and by that court reversed, with costs, on December 10, 1928. (49 Sup. Ct. Rep. 88.)
The mandate of the United States Supreme Court having been received by the clerk of this court, and filed under the rule: ■
It is now here ordered and adjudged that said mandate so filed be entered in this court, and that pursuant to the command thereof the judgment entered in this court in said action on the 3d day of May, 1927, affirming the judgment of the circuit court for Dane county herein, be and the samé-is in all things vacated and set aside; and
It is further ordered and adjudged that the judgment of the circuit court for Dane county herein be and the same is hereby reversed, and that this cause be and the same is hereby remanded to the said trial court with directions to set aside the award of the Industrial Commission.